Citation Nr: 0909895	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  08-02 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for respiratory 
disorder, claimed as asthma.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and his son




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to June 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  

The Veteran testified before the undersigned Veterans Law 
Judge in January 2009.  A transcript of the hearing is of 
record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A respiratory disorder was not manifest during service 
and not diagnosed until years after service separation; the 
Veteran's current respiratory disorders are unrelated to his 
period of active duty.

2.  The Veteran did not serve in combat while on active duty.

3.  The stressors upon which the diagnosis of PTSD was based 
are uncorroborated.




CONCLUSIONS OF LAW

1.  A respiratory disorder, claimed as asthma, was not 
incurred in or aggravated by the Veteran's active service. 38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).

2.  PTSD was not incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).

Respiratory Disorder

The Veteran seeks service connection for a respiratory 
disorder, claimed as asthma.  At his January 2009 Travel 
Board hearing, he testified as to his belief that he inhaled 
foreign particles while cleaning the inside of a boiler on a 
single occasion in service.  He further testified that he 
suffered from asthma and allergies as a child.

Service treatment records show no complaints of, treatment 
for, or diagnosis of a chronic respiratory disorder.  
Significantly, his June 1946 Report of Medical Examination at 
separation indicated that his respiratory system, bronchi, 
lungs, and pleura were within normal limits.  A 
photoflourographic examination of the chest taken at that 
time was negative.  Therefore, no chronic respiratory 
disorder was noted in service.

Next, post-service evidence does not reflect respiratory 
symptomatology for several years after service discharge.  
The Veteran testified that he did not suffer from respiratory 
problems in service, but that he gradually began experiencing 
them following separation from service in June 1946.  
However, he did not recall seeing a physician for respiratory 
treatment between 1946 and 1951.  

Following service, the Veteran joined the Naval Reserve.  At 
a May 1951 medical examination at the Navy Recruiting 
Station, he was diagnosed with hay fever, which gave him 
asthma attacks if allowed to become severe.  As a result of 
this examination, he was released from inactive duty.   He 
testified that he smoked from 1944 to 1966 and worked as a 
construction manager following separation.  He further 
testified that he was given inhalers to treat his respiratory 
problem by his private physician in the 1970s, but that this 
physician was now dead.

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1946) and initial 
reported symptoms related to a respiratory disorder in 1951.  
As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's respiratory disorder to active duty, despite his 
contentions to the contrary.    

Specifically, private treatment records dated from April 2000 
to November 2008 reveal treatment from chronic obstructive 
pulmonary disease (COPD), asthma, and hypertension.  However, 
these records do not establish a nexus opinion between the 
Veteran's current respiratory disorders and active duty.  At 
the January 2009 hearing before the Board, he acknowledged 
that his current physicians could not relate his respiratory 
disorder to a period of service that occurred 60 years ago.  

As there was no chronic respiratory disorder noted in 
service, no symptomatology documented for several years, and 
no nexus between his current complaints and active duty, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection and there is no 
doubt to be otherwise resolved.  As such, the appeal is 
denied.

PTSD

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of a veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); see also 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (pertaining to combat Veterans).  

If VA determines either that a veteran did not engage in 
combat with the enemy or that he or she did engage in combat, 
but that the alleged stressor was not combat related, his or 
her lay testimony, by itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain credible supporting evidence that corroborates a 
veteran's testimony or statements.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996);  see also Gaines v. West, 11 Vet. App. 353 (1998) 
(specific finding required as to whether a veteran engaged in 
combat with the enemy).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Here, the Veteran claimed that the following stressors 
occurred during his period of active duty service:  

*	in boot camp, his friend was washed 
overboard but rescued shortly 
thereafter, although the incident 
was not reported to the captain;
*	in approximately May 1945, while 
training aboard the U.S.S. Clark in 
Casco Bay, Maine, a Bofors 40 mm 
anti-aircraft gun accidentally 
discharged a live round where he had 
previously been standing; he was not 
present and not injured, although he 
reported 40 to 50 of his shipmates 
received shrapnel wounds; and
*	in approximately July 1945, the 
U.S.S. Clark was ordered to assist 
in the search and rescue of 
survivors of another ship in the 
English Channel; although they 
spotted what appeared to be floating 
debris, no survivors were located 
and he had no knowledge of whether 
there were any actual casualties.

A determination as to whether a veteran engaged in combat 
with the enemy must be based on consideration of all evidence 
of record in each case.  In many cases, no single item of 
evidence will be determinative of the issue, and it will be 
necessary to evaluate the evidence for and against the 
assertion that a veteran engaged in combat.  Specifically, VA 
must assess the credibility, probative value, and relative 
weight of each relevant item of evidence and to apply the 
benefit-of-the-doubt standard if the evidence is in 
equipoise.

The Veteran's DD Form 214 indicates that he served as a 
radioman.  Although he received the American Theater Medal, 
European Theater Medal, and Victory Medal, these awards are 
not indicative of involvement in combat.  Because his own 
statements do not establish that he personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events, and instead his 
reported stressors must be verified.  

Post-service treatment records indicate a diagnosis of PTSD 
by a private psychologist to whom the Veteran was referred 
for the purpose of determining whether his symptoms were 
related to his active duty experiences.  The private 
psychologist opined that the PTSD was caused by the alleged 
May 1945 incident where the Veteran's shipmates were 
accidentally fired upon by the Bofors 40 mm anti-aircraft gun 
during training.  

The Board notes that the described incidents must meet the 
criteria to qualify as a stressor.  There are two 
requirements for a stressor to be sufficient for PTSD: (1) a 
person must have been "exposed to a traumatic event" in which 
"the person experienced, witnessed, or was confronted with an 
event or events that involved actual or a threatened death or 
serious injury, or a threat to the physical integrity of self 
or others" and (2) "the person's response [must have] 
involved intense fear, helplessness, or horror."  Cohen, 10 
Vet. App. at 141 (quoting DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTALDISORDERS 32 (4th ed. 1994)).

In this case, VA was unable to verify the first reported 
stressor because, by the Veteran's own account, the incident 
where his friend was briefly washed overboard went 
unreported.  Next, although service personnel records place 
the Veteran aboard the U.S.S. Clark in Casco Bay at the of 
the accident discharge, by his own account, he was not 
directly involved in that incident.  "Near-misses" are not 
the type of stressors anticipated by the regulations.  
Similarly, witnessing possible debris floating on the English 
Channel is not a stressor capable of verification. 

Although the private psychologist related the Veteran's PTSD 
to an in-service stressor, that event cannot be verified.  As 
the preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule is not applicable, and the appeal 
is denied.

With respect to both claims, in rendering a decisions on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  However, with 
respect to the claim for a respiratory disorder, asthma is 
not the type of disorder that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  
With respect to the claim for PTSD, a diagnosis of PTSD is 
shown but he is not competent, by his testimony alone, to 
verify his claimed stressors.

The Board has weighed the Veteran's statements against the 
competent evidence of record and attaches greater probative 
weight to the clinical findings than to his statements.  As 
such, his appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2007 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained service records.  Further, the 
Veteran submitted private treatment records and was provided 
an opportunity to set forth his contentions during the 
hearing before the undersigned Veterans Law Judge in January 
2009.  The Board acknowledges that he has not been afforded a 
VA examination.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a Veteran's claim for 
benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, given the absence of in-service evidence of chronic 
manifestations of the disorders on appeal, no evidence of the 
disorders for many years after separation, no competent 
evidence of a nexus between service and the Veteran's 
respiratory disorder claim, and no allegation of a verifiable 
stressor, a remand for a VA examination would unduly delay 
resolution.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a respiratory disorder, claimed as 
asthma, is denied.

Service connection for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


